IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,320-01


                             EX PARTE JESUS RIVERA, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 2013-CR-1573-W1 IN THE 144TH DISTRICT COURT
                             FROM BEXAR COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this amended application for a writ of habeas corpus.

Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the

offense of murder and sentenced to imprisonment for sixty-six years. The Thirteenth Court of

Appeals affirmed his conviction. Rivera v. State, No. 13-15-00145-CR (Tex. App.—Corpus Christi-

Edinburg Dec. 1, 2016) (not designated for publication).

        This Court remanded the application to the trial court for findings of fact and conclusions of

law regarding Applicant’s claims. The trial court signed findings of fact and conclusions of law that

were based on the trial and writ records. The trial court recommended that relief be denied.
       Based on the trial court’s findings of fact and conclusions, as well as this Court’s independent

review of the entire record, we deny relief.


Filed: October 2, 2019
Do not publish